DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 29 July 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, directed to claims 4-7 in the reply filed on 29 July 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0003780 to Bringuier et al in view of U.S. Patent 6,803,400 to Butterbach et al.
	In regards to claim 4, Bringuier teaches a method of fabricating an optical fiber cable (100/80) (Figures 3 & 8) comprising the steps of applying a coating (104) along at least a portion of a length of an optical fiber (102) and arranging within a buffer tube (102) having a plurality of optical fibers in which at least one of the plurality of optical fibers is an optical fiber having the coating [0040] such that a gap (Figure 8 shows gaps) between any two adjacent optical fibers is less than a diameter of any one of the plurality of optical fibers.  But Bringuier fails to expressly teach a coating being of a superabsorbent, swellable hot melt.  Bringuier does teach a water-swellable powder of a cross-linked material that prevents the optical fibers from sticking to other components, such as the buffer tube. [0036] Butterbach also teaches an optical fiber cable including a water-swellable adhesive coated on to the optical fiber cable for the same purpose, the lack of surface tack.  (Column 3)  Furthermore, Butterbach teaches the water-swellable adhesive to be a superabsorbent swellable hot melt.  Since Bringuier and Butterbach both teach the need of a superabsorbent water-swellable coating as an alternative for the purpose of preventing sticking, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have applied a coating of a superabsorbent, swellable hot melt of Butterbach to the optical fibers of Bringuier.  
	In regards to claim 5, Butterbach teaches the step of including in the superabsorbent, swellable hot melt at least one of sodium or potassium sodium acrylate or acrylamide copolymers, cross-linked carboxymethyl cellulose, ethylene maleic anhydride copolymers, cross-linked polyethylene oxide, polyvinyl alcohol copolymers, or starch grafted copolymers of polyacrylonitrile. (Column 3)
	In regards to claim 6, although Bringuier in view of Butterbach does not expressly teach the step of applying the coating of superabsorbent, swellable hot melt further comprises applying the coating over 5% to 50% of the circumference of the optical fiber, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result effective variable involves only routine skill in the art.  Since Bringuier in view of Butterbach teaches general conditions of the claim and further since Bringuier teaches the step of having the optical fibers pass into the water-swellable applicator, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided an application of coating to have preventing sticking, such as over 5% to 50% of the circumference of the optical fiber.  In re Aller, 105 USPA 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
In regards to claim 7, although Bringuier in view of Butterbach fails to expressly teach the cable further includes at least one of aluminum trihydrate, magnesium hydroxide, smoke suppressant molybdenum-based particles, ammonium polyphosphate, or pentaerythritol, the addition of flame-retardant additives in order to further protect the integrity of the optical fiber cable is common practice in the art.  The use of at least one of the known materials is also known.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided at least one flame retardant additive, the at least one flame retardant additive comprises at least one of aluminum trihydrate, magnesium hydroxide, smoke suppressant molybdenum-based particles, ammonium polyphosphate, or pentaerythritol in order to protect the optical fiber cable from heat and fire.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Reference A is the patent of the parent application of the current application.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  


Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874